Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/02/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/02/2022 have been fully considered but they are not persuasive.
The applicant’s arguments concern claim amendments that are addressed in the rejections below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amir (US 2014/0338685) in view of Emarlou (US 9,155,848).
Regarding claims 9 and 11, Amir discloses an electronic cigarette with a cartridge that contains an atomizer.  The cartridge (590) also contains a wireless memory system (considered to be a “chip”) that can record and send information.  During use Amir states:
When a new cartridge 590 is connected to a battery enclosure 585 via connectors 560 and the smoking action starts, the air flow sensor 510 detects the airflow and causes the controller 520 to read the wireless memory 540 that is in the cartridge 590. The read action is performed using a wireless transmitter/receiver 521 and an antenna 587 which it requires for the short distance transmission. The memory 540 may be a wireless memory in one embodiment (e.g. radio-frequency identification "RFD" technology) or may be based on near field communication ("NFC") technology, or other similar wireless memory technology that may not require a power source to be physically connected to the memory 540. The data that the controller 520 reads from the memory 540 may contain the information about the residual smoking capability of the cartridge 590. This smoking capability information may be a combination of the following parameters: residual e-Liquid 563, cartridge 590 manufacturing date, cartridge 590 first smoking date, expiration date and other statistical information. (0026)

Amir expressly discloses that the controller (i.e. recording circuit) reads the wireless memory in the cartridge.  
Amir also indicates that the controller (not part of the cartridge) stores new data on the memory (0024) in the cartridge. 
Amir also discloses that placing memory inside the disposable cartridge can be used to store additional information, including smoking habits of a user, manufacturing date (to ensure freshness), opening date.  In addition, using NFC technology on the cartridge may allow for communication with mobile phones or other computing devices and that the memory may be part of the NFC chip.  
As discussed above, Amir discloses a chip that is part of the cigarette atomizer (i.e. cartridge) that records identification information of the atomizer core (e.g. manufacturing date), and identification information about the aromatic liquid (e.g. how much is left).  The chip sends the information to the controller upon activation of the RFD or NFC system.  The chip can also record information sent from the controller such as expiration date (i.e. service life) and, “Counting the accumulating power to a cartridge 590 during its life may be used to predict the complete end of life of the cartridge 590 and signal to a user to dispose of the cartridge 590 by writing information (obsolete code) to its memory 540 such that smoking will not be enabled by the controller 520,” (0026).  
Amir does not expressly disclose that the composition of the aromatic liquid is included in the information.  However, the system of Amir is capable of containing and communicating this information and many more details.  The system of Amir requires no structural modification to record and send composition information. Therefore, Amir anticipates the structure and is capable of the function as claimed.
Amir does not expressly disclose that the controller is configured to set an operating power, current, or temperature based on the identification information of the liquid or the composition of the liquid.  However, it is known in the art to adjust temperature based on the composition being vaporized.  For example, Emarlou discloses vaporization system with a heater and a composition to be volatilized and discloses, “Also, the time and temperature control means may produce a variable heat according to the specific substance being volatized in said apparatus”, (col. 3, 8-10).
Emarlou further discloses that the controller adjusts the temperature based on information from an information input/output means that electrically communicates with an information retrieval and delivery means within the source material holder (i.e. catrdridge) and provides information about the specific substance (i.e. composition) being vaporized.  
It would have been obvious to one of ordinary skill in the art at the time of filing/invention to include the capabilities of Emarlou in the apparatus of Amir.  Doing so would enable the device of Amir to further reduce burning and unwanted compound production by reducing temperatures when substances with lower vapor pressures are being vaporized.  The combination would have been within the level of one of ordinary skill.       
It would have been obvious to one of ordinary skill in the art at the time of filing/invention that control of power, current, and temperature, are all the same operation of controlling temperature of the heating element because it is notoriously well known in the art that power to a healing element is directly related to the heat produces and power is related to current through standard equations (i.e. power = voltage x current).  
Regarding claims 13 and 14, although the steps are not expressly disclosed, Amir discloses that the cigarette controller prevents operation of atomizer by reading information such as the accumulating power to the cartridge which is used by the controller to predict the end of life and signal the user to replace and prevent smoking.   
Regarding claim 10, Amir discloses that the memory on the cartridge can contain: 
may be a combination of the following parameters: residual e-Liquid 563, cartridge 590 manufacturing date, cartridge 590 first smoking date, expiration date and other statistical information. (0026)

Emarlou discloses that specific composition information can be stored and communicated.  It would have been obvious to one of ordinary skill in the art at the time of invention to store and communicate composition information, including compatibility information or warnings.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of invention to include composition data in memory of Amir would have been capable of the intended use of storing the above data and sending the data to the electronic cigarette controller.  
Regarding claim 12, Amir does not expressly disclose that the cigarette controller identifies and assesses a proper match between the atomizer core and the aromatic liquid.  However, the cigarette controller of Amir would have been capable of assessing proper match of information because it is capable of assessing if other information (such as number of uses) exceeds certain thresholds.  In addition, a device that does not communicate with the controller of Amir would not work, resulting in an improper match that would not work.  
Alternatively, it would have obvious to one of ordinary skill in the art at the time of invention to have the cigarette controller determine if the aerosol generation systems are compatible when communicating with the cigarette controller before allowing the user to us the system to ensure safety (i.e. prevent burning as disclosed by Amir).  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Felton/Primary Examiner, Art Unit 1747